Citation Nr: 1201102	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  04-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The November 2003 rating decision granted service connection for degenerative arthritis of the lumbar spine with a bulging disc at L4-5 and scoliosis and assigned a 10 percent disability evaluation, effective from June 26, 2003.  The appellant appealed this decision to the Board, and the case was referred to the Board for appellate review.  

The Board recognizes that the November 2003 rating decision did not discuss the Veteran's claim of entitlement to a TDIU.  However, as noted in the Board's prior January 2011 decision, wherein the Veteran's claim of entitlement to an increased initial disability rating for degenerative arthritis of the lumbar spine with a bulging disc at L4-5 and scoliosis was denied, the issue of entitlement to a TDIU was reasonably raised by the record as it was considered part and parcel to the Veteran's claim for an initial increased rating for degenerative arthritis of the lumbar spine with a bulging disc at L4-5 and scoliosis.  See Rice v. Shinseki, 22 Vet. App. 447.  Thus, the Board has listed the November 2003 rating decision, wherein the Veteran was granted an initial disability rating for degenerative arthritis of the lumbar spine with a bulging disc at L4-5 and scoliosis, as the rating decision on appeal. 

The Board remanded the issue of entitlement to a TDIU for further development in January 2011, and pursuant to the Board remand, the RO scheduled the Veteran for two VA examinations, one in February 2011 and one in March 2011.  However, the VA medical records reflect that the Veteran left prior to the actual examination in February 2011 and failed to report for the March 2011 examination, and he has not shown good cause for his failure to report for his scheduled examinations.  Although in March 2011 he requested that the February 2011 examination be rescheduled, he failed to report for the rescheduled examination in March 2011.  As such, the Board finds that the RO attempted to complete the development requested in the January 2011 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  It bears emphasis that VA's duty to assist is not always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"). The case has since been returned to the Board for appellate review. 

The issue of entitlement to service connection for alcohol abuse as secondary to service-connected depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain records associated with a Social Security Administration (SSA) disability determination.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a review of the entire record, the Board notes that in a VA fee-basis examination report dated on May 3, 2010 (examination having taken place on April 27, 2010 and document indicated as having been received in the Virtual VA record on July 17, 2010), the examiner reported that the Veteran was in receipt of SSA disability benefits.  Specifically, when remarking on the effect that the Veteran's service-connected low back disability has on his usual occupation, the examiner mentioned SSA disability benefits.  The Board notes that claims file does not contain a copy of the SSA disability determination and the records on which the decision was based.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 36 (1992).  The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, the disability or disabilities for which the Veteran is receiving SSA benefits has not been specified; however, the fact that the Veteran is in receipt of SSA disability benefits was raised in the record at a VA fee-basis examination regarding his service-connected low back disability in reference to the effect it has on his usual occupation.  Therefore, a remand is warranted in order to obtain and associate the Veteran's SSA records with the claims file. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



